66 N.Y.2d 852 (1985)
The People of the State of New York, Respondent,
v.
John Napolitano, Respondent.
Court of Appeals of the State of New York.
Argued October 17, 1985.
Decided November 14, 1985.
Harvey A. Levine for appellant.
Charles J. Hynes, Deputy Attorney-General (David G. Duggan of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and TITONE. Taking no part: Judge ALEXANDER.
Order affirmed. The only issues presented have not been preserved for review.